  

Exhibit 10.4

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of November 15, 2018 (as it may
from time to time be amended and including all schedules referenced herein, this
“Agreement”), is entered into by and between Boxwood Merger Corp., a Delaware
corporation (the “Company”), and Boxwood Sponsor, LLC, a Delaware limited
liability company (the “Purchaser”).

 

The Company intends to consummate a public offering (the “Public Offering”) of
the Company’s units (the “Units”), each Unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (a “Share”), and one
warrant. Each warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share. In connection therewith, the Purchaser has agreed to
purchase an aggregate of (i) 250,000 units, (the “Private Placement Units”),
each Private Placement Unit consisting of one Share and one warrant, and (ii)
3,500,000 warrants, or up to 4,100,000 warrants if the Over-allotment Option is
exercised in full (such warrants, together with the warrants included in the
Private Placement Units, the “Private Placement Warrants”), each Private
Placement Warrant entitling the holder to purchase one Share at an exercise
price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Securities.

 

A. Authorization of the Securities. The Company has duly authorized (i) the
issuance and sale of the Private Placement Units and the Private Placement
Warrants to the Purchaser, and (ii) the issuance and sale of the securities
underlying the Private Placement Units and Private Placement Warrants, including
the Shares included in the Private Placement Units (the “Private Placement
Shares”), the Private Placement Warrants included in the Private Placement Units
as well as, upon proper exercise of the Private Placement Warrants and against
payment therefor, the Shares underlying the Private Placement Warrants (together
with the Private Placement Shares, the “Unit Shares”) (the aforenamed
securities, collectively, the “Securities”).

 

B. Purchase and Sale of Securities.

 

(i) Simultaneously with the initial closing of the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchaser and the Company
(the “Initial Closing Date”), the Company shall issue and sell to the Purchaser,
and the Purchaser shall purchase from the Company, (A) 250,000 Private Placement
Units at a price of $10.00 per Private Placement Unit and (B) 3,500,000 Private
Placement Warrants at a purchase price of $1.00 per Private Placement Warrant,
for an aggregate purchase price of $6,000,000, which shall be paid by wire
transfer of immediately available funds in accordance with the Company’s wiring
instructions.

 

(ii) In the event that the underwriters’ option to purchase additional units in
the Public Offering (the “Over-allotment Option”) is exercised in full or in
part, simultaneously with the closing of the Over-allotment Option (or
applicable portion thereof) or on such earlier time and date as may be mutually
agreed by the Purchaser and the Company (each, an “Additional Closing Date”; the
Initial Closing Date together with each Additional Closing Date, the “Closing
Dates” and each a “Closing Date”), the Purchaser shall purchase from the Company
up to an additional 600,000 Private Placement Warrants at a purchase price of
$1.00 per Private Placement Warrant, in each case in the same proportion as the
amount of the Over-Allotment Option that is then exercised. The purchase price
for any such Private Placement Units and Private Placement Warrants shall be
paid by wire transfer of immediately available funds in accordance with the
Company’s wiring instructions.

 

(iii) On the applicable Closing Date, upon the payment by the Purchaser of the
applicable purchase price, the Company shall deliver to the Purchaser
certificates, which shall include the legend set forth as Exhibit B to the
Warrant Agreement (as defined below) (or, in the case of the Private Placement
Units, a substantially similar legend), evidencing the Private Placement Units
and Private Placement Warrants purchased on such Closing Date, duly registered
in the Purchaser’s name.

 

 1 

 

 

C. Terms of the Securities.

 

(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Warrant Agreement”).

 

(ii) On or prior to the Closing Date, the Company and the Purchaser shall enter
into a registration rights agreement (the “Registration Rights Agreement”)
pursuant to which the Company will grant certain registration rights to the
Purchaser relating to the Private Placement Units and Private Placement
Warrants, including the underlying Securities.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Units and Private Placement Warrants, the Company hereby
represents and warrants to the Purchaser (which representations and warranties
shall survive the Closing Date) that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby, including the issuance of the Private
Placement Units and Private Placement Warrants (and the underlying Securities),
have been duly authorized by the Company as of the Closing Date. This Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms. Upon issuance in accordance with, and payment
pursuant to, the terms of the Warrant Agreement (to the extent applicable) and
this Agreement, the Private Placement Units and the Private Placement Warrants
will constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Date.

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Units and
Private Placement Warrants, the issuance of the Shares included in the Private
Placement Units and upon exercise of the Private Placement Warrants and the
fulfillment of and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance (a “Lien”) upon the Company’s capital stock or assets under, (d)
result in a violation of, or (e) require any authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with
(collectively, “Filings”), any court or administrative or governmental body or
agency pursuant to the amended and restated certificate of incorporation of the
Company or the By Laws of the Company (in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering), or any law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
Filings required after the date hereof under federal or state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and (to the extent applicable) the Warrant Agreement, the
Shares included in the Private Placement Units or issuable upon exercise of the
Private Placement Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and (to the extent applicable) the Warrant Agreement, the Purchaser
will have good title to the Private Placement Units, Private Placement Warrants
and the Shares included in the Private Placement Units or issuable upon exercise
of such Private Placement Warrants, free and clear of all Liens of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) Liens imposed due to the actions of the Purchaser.

 

 2 

 

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Units and Private Placement Warrants, including the underlying
Securities, to the Purchaser, the Purchaser hereby represents and warrants to
the Company (which representations and warranties shall survive the Closing
Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement and the Warrant Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and will not as of the Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Private Placement Units and Private Placement
Warrants, including the underlying Securities, for the Purchaser’s own account,
for investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser has not decided to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

 3 

 

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the Securities and Exchange Commission
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination, are deemed to
be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act will not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Units and Private
Placement Warrants are subject to the fulfillment, on or before the applicable
Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

 

E. Public Offering. The Company shall have completed the Public Offering.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the applicable Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

 4 

 

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after April
30, 2019 upon the election by either the Company or the Purchaser upon written
notice to the other party if the closing of the Public Offering does not occur
prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1, as amended, as filed with the Securities and Exchange Commission under
the Securities Act (the “Registration Statement”).

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be construed in
accordance with the internal laws of the State of Delaware.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       BOXWOOD MERGER CORP.         By: /s/ Stephen M. Kadenacy    
Name: Stephen M. Kadenacy     Title: Chief Executive Officer       PURCHASER:  
    BOXWOOD SPONSOR, LLC         By: /s/ Stephen M. Kadenacy     Name: Stephen
M. Kadenacy     Title: Manager         By: /s/ Jin Chun     Name: Jin Chun    
Title: Manager

 

[Signature Page to Securities Purchase Agreement]

 

 

 